Citation Nr: 1454623	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-02 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for type II diabetes mellitus (DMII), to include as due to herbicide (Agent Orange) exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska  

The Veteran testified at a hearing before the Board in April 2013.  A hearing transcript is of record.

The issue of service connection for DMII, on its underlying merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a January 2010 rating decision, the RO denied the Veteran's original claim for service connection for diabetes.  He did not submit a notice of disagreement or submit new and material evidence within the appeal period.  

2.  Evidence received since the January 2010 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of service connection for DMII.


CONCLUSIONS OF LAW

1.  The January 2010 rating decision that denied the Veteran's original claim for service connection for diabetes is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  Evidence received since the January 2010 rating decision is new and material and the claim of service connection for DMII is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's original claim for service connection for diabetes was denied on the merits in a January 2010 rating decision.  The Veteran did not appeal the decision.  Moreover, no additional evidence relevant to his claim was associated with the claims file within one year of the decision.  Cf. 38 C.F.R. § 3.156(b).  Thus, the January 2010 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims held that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  

At the time of the January 2010 rating decision, relevant evidence of record included the Veteran's service treatment records (STRs), VA treatment records dated between October 2008 and December 2009, private treatment records from various providers dated between March 2005 and October 2008, a September 2009 statement from the Veteran, and a July 2009 statement from D. D. S., a former fellow service member.  The January 2010 decision was primarily premised on a finding that the Veteran did not have required Vietnam service for presumed herbicide exposure.  

Evidence obtained since the January 2010 rating decision consists of VA treatment records dated from December 2009 to November 2010, revealing ongoing treatment for DMII and the need for insulin dietary restrictions; ship logs from the Veteran's assigned vessel, showing that the vessel was anchored in Da Nang Harbor; statements from the Veteran dated in April 2011, May 2011, January 2012, and October 2012, and his testimony at his April 2013 Board hearing, providing his contentions regarding his service duties aboard his vessel and potential exposure to herbicides aboard the vessel and while going ashore at Subic Bay, Philippines; and multiple additional statements from former fellow service members providing details regarding activities aboard the Veteran's ship and the ship's location, in order to indicate possible exposure to herbicides.

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his service connection claim.  See Shade, 24 Vet. App. at 117-121.  This evidence is new and material, and therefore, the claim is reopened.


ORDER

The claim of entitlement to service connection for DMII is reopened, and to this extent only, the claim is granted.  


REMAND

The Veteran has alluded to possible exposure to Agent Orange as a result of going ashore while his ship, the U.S.S. Richmond K. Turner, was docked in Subic Bay, in the Philippines.  He maintains that he saw many drums stored right next to the dock, some with orange labels.  The Veteran has also provided evidence that helicopters from his ship went ashore in Vietnam on search and rescue missions.  To date, the AOJ has not requested verification of this alleged herbicide exposure from the Joint Services Records and Research Center (JSRRC), in accordance with adopted procedures found in VA's Adjudication Procedure Manual, M21-1MR.  

The Veteran has also reported that as part of his duties in the engineering section of his ship, he was involved in the distillation of sea water.  The record indicates that his ship was anchored in Da Nang Bay, Vietnam; and in support of his claim, the Veteran has provided a letter from a Dr. Dwernychuk, a purported Environmental Scientist, wherein Dr. Dwernychuk provides the opinion that run-off from the "Ranch Hand" site, located at Da Nang Harbor where Agent Orange was supposedly extensively used, would have resulted in dioxin from the herbicide eventually running off into the harbor.  Dr. Dwernychuk further explained that if there were situations where naval personnel had "intimate" associations with harbor water it is as likely as not that there could have been uptake of dioxin through ingestion and absorption.  He further explained the possibility of dioxin uptake through inhalation.  Based on this evidence, the Board finds it prudent to obtain an opinion with respect to the likelihood that the Veteran's duties would have exposed him to herbicide agent (or residual dioxin) during service. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary information from the Veteran, refer his case to the JSRRC for verification of his exposure to herbicides while docked at Subic Bay, Philippines, pursuant to VA's Adjudication Procedure Manual, M21-1MR.  Additionally, seek verification with respect to contentions of record that helicopters from the Veteran's ship were sent ashore on search and rescue missions, thus landing in Vietnam.  

2.  Obtain a VA opinion from an appropriate examiner with respect to the Veteran's potential exposure to herbicides or residual dioxin while performing duties aboard his ship.  The examiner's report should indicate that this REMAND and the claims file were reviewed.  

Considering the letter from Dr. Dwernychuk, the examiner is asked to specifically provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's duties, including those involving distillation of sea water, exposed him to herbicide agent (or residual dioxin).

The examiner must provide complete reasons for all opinions and conclusions reached.

3.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.  Then, return this appeal to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


